EXHIBIT 10.1

 

[g113901kgi001.jpg]

 

June 2, 2010

 

Dr. Peter Milner

[Address]

 

Dear Peter:

 

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that ARYx Therapeutics, Inc. (the “Company”) is offering to
you.

 

1.                                      Resignation.  You hereby resign from all
positions that you hold with the Company, including your position on the
Company’s Board of Directors, and the Company hereby accepts all such
resignations, effective June 15, 2010 (the “Separation Date”).

 

2.                                      Accrued Salary and Vacation.  On the
Separation Date, the Company will pay you all accrued and unpaid salary earned
through the Separation Date, as well as all accrued and unused vacation as of
the Separation Date.  These amounts will be subject to standard payroll
deductions and withholdings.  You are entitled to these payments regardless of
whether you sign this Agreement.

 

3.                                      Severance Benefits.  If you sign this
Agreement, and allow the release contained herein to become effective, then the
Company will provide you with the following severance benefits:

 

(a)                                  Severance Payments.  The Company will make
two lump-sum severance payments to you, each in an amount equal to six
(6) months of your current base salary, less standard payroll deductions and
withholdings.  The first such payment shall be made on the Separation Date, and
the second such payment shall be made available to you on December 16, 2010, as
specified below. The second payment will be made payable to Heffernan, Seubert &
French LLP, to be deposited into an Escrow Account managed by that firm and held
in your name. This second payment will be delivered to Tom French, Esq. of
Heffernan, Seubert & French LLP (1075 Curtis Street, Menlo Park, CA 94025),
counsel identified and retained by you, on the Separation Date. The second
payment will be held in escrow by your counsel until December 16, 2010 at noon,
at which time it will be released to you unless, prior to December 15, 2010 at
midnight, the Company has delivered written notice to you and Mr. French that it
is making a claim against you based upon a violation by you of Section 9 of this
Agreement.

 

(b)                                  Resolution of Company’s Section 9 Claim. 
In the event the Company disputes the release of the Cashier’s Check to you
based on its claim that you have

 

ARYx Therapeutics, Inc.

6300 Dumbarton Circle,  Fremont, CA  94555  Ph: 510-585-2200  Fax: 510-585-2202

www. aryx.com

 

--------------------------------------------------------------------------------


 

violated Section 9, the matter shall be submitted to JAMS for expedited
resolution through the submission of limited briefing. At the time of the
submission of the matter to JAMS, the Company shall provide a list that orders
its preference for the use of one of the following Neutrals associated with
JAMS: Judge John Flaherty (Ret.); Judge Read Ambler (Ret); Judge Rebecca
Westerfield; Cathy Yanni. The first of these JAMS Neutrals in the Company’s
prioritization who is available and willing to serve shall be agreed upon as the
JAMS Neutral to resolve the claim. Should the Company fail to provide the
priority list at the time of the submission, the Neutrals listed above shall be
asked to serve in the order listed above. Specifically, within 10 business days
of submitting notice of a claim to you and Mr. French, the Company shall submit
the factual and legal bases for its claimed violation of Section 9 to the
selected JAMS Neutral in a brief not to exceed twenty (20) pages (with
pagination in conformance with that required by the Santa Clara Superior Court)
and exhibits, if any, not to exceed 30 pages.  Within 15 business days of
receipt of the Company’s brief and exhibits, you shall submit the factual and
legal bases of your defenses and objections to the Company’s claimed violation
of Section 9 to the selected JAMS Neutral in a brief not to exceed twenty (20)
pages (with pagination in conformance with that required by the Santa Clara
Superior Court) and exhibits, if any, not to exceed 30 pages. Whichever JAMS
Neutral accepts the matter, he or she will be asked to render his or her
decision within 30 days or as soon thereafter as possible.  JAMS fees
(administrative and Neutral fees) shall be paid by the Company and the payment
of each party’s legal fees shall be set by the JAMS Neutral. The decision of the
JAMS Neutral shall be binding and not subject to appeal by either you or the
Company.

 

(c)                                  COBRA Premiums.  If you timely elect
continued coverage under COBRA, then the Company will reimburse your COBRA
payments upon invoice by you necessary to continue your group health insurance
coverage through COBRA at the level in effect as of the Separation Date
(including dependent coverage, if applicable), for up to twelve (12) months
following the Separation Date, but in no event later than the date you cease to
be eligible for such coverage.

 

(d)                                  Accelerated Vesting.  The Company will
accelerate the vesting of all of your outstanding equity awards (except the
restricted stock units that you were granted on February 25, 2010) such that all
of the shares subject to such awards shall be deemed vested and exercisable as
of the Separation Date.

 

You acknowledge and agree that you are accepting the severance benefits set
forth herein, along with the other benefits set forth in this Agreement, in lieu
of and in full satisfaction of any severance benefits from the Company to which
you may be entitled, including (without limitation) any severance benefits set
forth in your Employment Agreement with the Company dated September 30, 2005, as
amended on December 19, 2008, and that the Company’s provision of the benefits
under this Agreement supersedes and extinguishes any obligation of the Company
to provide you with any severance benefits, including any obligation set forth
in any argument between you and the Company.

 

2

--------------------------------------------------------------------------------


 

4.                                      Consulting Agreement.  If you sign this
Agreement, and allow the release contained herein to become effective, then the
Company will engage you as a consultant under the terms set forth below.

 

(a)                                  Consulting Period.  You will serve as a
consultant beginning on the first day following the Separation Date and ending
on the effective date of any termination of the consulting relationship by
either you or the Company, pursuant to the terms set forth in paragraph
4(j) below (the “Consulting Period”). However, the Consulting Period will be for
a term of not less than twelve (12) months from the first day following the
Separation Date.

 

(b)                                  Consulting Services.  As a Consultant, you
will be responsible for assisting the Company in any area of your expertise (the
“Consulting Services”), with all such services to be approved by the CEO of the
Company in advance. It is understood that you will be limited to no more than
thirty (30) hours per month of consulting services to the Company. You will
conduct the Consulting Services at a location of your choosing.  You will
exercise the highest degree of professionalism and utilize your expertise and
creative talents in performing the Consulting Services.

 

(c)                                  Consulting Fees and Expenses.  You will not
be entitled to any cash compensation for the first sixteen (16) hours per month
of Consulting Services, measured on a month-by-month basis.  For any Consulting
Services in excess of sixteen (16) in any given month, the Company will pay you
consulting fees (the “Consulting Fees”) at the rate of $400.00 per hour.  The
Company will also reimburse you for reasonable and documented business expenses
incurred during the Consulting Period in connection with any Consulting
Services, provided that any such expenses in excess of $300.00 will require
advance written approval by the CEO.

 

(d)                                  Equity.  Your Continuous Service (as
defined in the 2007 Equity Incentive Plan) will continue uninterrupted during
the Consulting Period. As a result, as part of your compensation for providing
Consulting Services, you will remain eligible to vest the restricted stock units
(awarded on February 25, 2010) while you remain a consultant to the Company. The
restricted stock units will vest in the same manner, and under the same
conditions, as the vesting may occur for all other employees also granted
restricted stock units under this same grant, as if you are an employee of the
Company at the time of vesting.

 

(e)                                  Tax Treatment.  The Company will not make
any withholdings or deductions, and will issue you a form 1099, with respect to
any Consulting Fees paid to you. You will be responsible for all taxes with
respect to the Consulting Fees, and you agree to indemnify, hold harmless and
defend the Company from any and all claims, liabilities, damages, taxes, fines
or penalties sought or recovered by any governmental entity, including but not
limited to the Internal Revenue Service or any state taxing authority, arising
out of or in connection with the Consulting Fees.

 

(f)                                    Independent Contractor Status.  You agree
that during the Consulting Period (i) you will be an independent contractor to
the Company and not an

 

3

--------------------------------------------------------------------------------


 

employee of the Company, and (ii) the Company will not make payments for state
or federal income tax, FICA (social security and Medicare), make unemployment
insurance or disability insurance contributions, or obtain workers’ compensation
insurance on your behalf.

 

(g)                                 Protection of Information.  You agree that
during the Consulting Period and thereafter, you will not use or disclose any
confidential or proprietary information or materials of the Company that you
obtain or develop in the course of performing the Consulting Services.  Any and
all work product you create in the course of performing the Consulting Services
will be the sole and exclusive property of the Company.  You hereby assign to
the Company all right, title, and interest in all inventions, techniques,
processes, materials, and other intellectual property developed in the course of
performing the Consulting Services.

 

(h)                                 Limitations on Authority.  You will have no
responsibilities or authority as a consultant to the Company other than as
provided above.  You agree not to represent or purport to represent the Company
in any manner whatsoever to any third party except with prior consent of the
CEO.  This includes any information pertaining to the Company that is conjecture
(beyond discussions about potential outcomes of clinical trials), is not already
in the public domain, or is outside the scope of the consulting work then being
performed.

 

(i)                                    Standard of Conduct.  You agree not to
engage in any conduct during the Consulting Period that is detrimental to the
interests of the Company.

 

(j)                                    Termination of Consulting Period.  Either
you or the Company may terminate the Consulting Period, at any time following
the initial twelve (12) month period, for any reason, upon thirty (30) days
written notice.  Upon termination of the Consulting Period by either party, the
Company will pay only those Consulting Fees earned and expenses incurred through
and including the effective date of such termination.

 

5.                                      Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement, you will not
receive from the Company any additional compensation, severance or benefits
after the Separation Date, with the sole exception of any benefit the right to
which has vested as of the Separation Date under the express terms of a Company
benefit plan document.

 

6.                                      Expense Reimbursements.  You agree that,
within fifteen (15) days after the Separation Date, you will submit your final
documented expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement
with respect to your Company employment.  The Company will reimburse you for
these expenses pursuant to its regular business practices.

 

7.                                      Return of Company Property.  You agree
that not later than the Separation Date, you will return to the Company, unless
otherwise specified by the Company, all Company documents (and all copies
thereof) and other Company property in your

 

4

--------------------------------------------------------------------------------


 

possession or control, including, but not limited to:  Company files, notes,
memoranda, correspondence, agreements, draft documents, notebooks, logs,
drawings, records, plans, proposals, reports, forecasts, financial information,
sales and marketing information, research and development information, personnel
information, specifications, computer-recorded information, tangible property
and equipment, credit cards, entry cards, identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part);
provided, however, that during the Consulting Period only, the Company will
permit you to retain, receive, and/or use any documents and/or information
reasonably necessary to perform the Consulting Services, all of which equipment,
documents and information you must return to the Company upon request and not
later than the last day of the Consulting Period.

 

8.                                      Proprietary Information Obligations. 
You hereby acknowledge your continuing obligations under your Employee
Proprietary Information and Inventions Agreement with the Company, dated May 13,
2004.

 

9.                                      Nondisparagement.  You agree not to
disparage the Company, or the Company’s officers, directors, employees,
shareholders, parents, subsidiaries, affiliates, and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that you may respond accurately and fully to any question,
inquiry or request for information when required by legal process. Similarly,
the Company (through its officer and directors) agrees to not disparage you in a
manner likely to be harmful to you or your personal or business reputation. It
is agreed that the press release, dated June 2, 2010 and attached hereto as
Exhibit A, shall represent the way in which your resignation is described by you
and the Company (through its officers and directors) in all settings.

 

10.                               No Admissions.  The terms and provisions of
this Agreement are not to be construed as an admission by you or the Company of
any wrongdoing or liability, or as an admission of the truth of any claims made
or which might be made by any other party.

 

11.                               Mutual Release of Claims.

 

(a)                                  Mutual General Release.  Except for the
promises and/or obligations made or undertaken in this Agreement, you and the
Company hereby mutually release and absolutely and forever discharge the other
(and you also release and discharge the Company’s past and present directors,
managers, officers, shareholders, employees, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, affiliates, and
assigns and each of them, separately and collectively) from any and all claims,
demands and causes of action of any kind whatsoever, whether or not now known,
suspected or claimed, which either ever had, now has, or claims to have had
(collectively the “Released Matters”). These mutual releases apply and extend to
all rights, causes of action, or claims asserted (except as specified in this
Section), or which could have been asserted, by you or the Company as of the
Severance Date, irrespective of the theory of recovery that could have been
asserted. This release shall not extend to claims arising from your contractual
or

 

5

--------------------------------------------------------------------------------


 

statutory obligations to refrain from the use or disclosure of proprietary or
trade secret information belonging to the Company; nor to any claims arising
from your willful misconduct that causes material injury to the Company. The
Company agrees that it will make no claims relating to matters prior to the date
of this Separation Agreement.

 

(b)                                  Exceptions to Release. You are not
releasing any claim that cannot be waived under applicable state or federal law
or any rights you have to file or pursue a claim for workers’ compensation or
unemployment insurance, and you are not releasing any rights that you have to be
indemnified (including any right to reimbursement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between you
and the Company, or any directors’ and officers’ liability insurance policy of
the Company. The foregoing notwithstanding, nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that you
acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. Nothing in this Agreement shall prevent you from challenging
the validity of the release in a legal or administrative proceeding.

 

12.                               ADEA Waiver.  You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA (“ADEA Waiver”).  You also acknowledge that the consideration given for
the ADEA Waiver is in addition to anything of value to which you were already
entitled.  You further acknowledge that you have been advised by this writing,
as required by the ADEA, that:  (a) your ADEA Waiver does not apply to any
rights or claims that arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke it, with such revocation to be effective only if
you deliver written notice of revocation to the Company within the seven (7)-day
period; and (e) the ADEA Waiver will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after you sign this Agreement (“Effective Date”).  Nevertheless, your general
release of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.

 

13.                               Section 1542 Waiver.  It is the intention of
you and the company in executing this Agreement and in tendering and receiving
the consideration called for by this Agreement that this Agreement shall be and
is a full and final accord and satisfaction and mutual general release of and
from all matters relating to the Released Matters.  The Parties each
acknowledges that they are familiar with Section 1542 of the Civil Code of the
State of California, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

6

--------------------------------------------------------------------------------


 

You and the Company hereby expressly waive and relinquish all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to your and the Company’s release of any unknown or
unsuspected claims herein.

 

14.                               Representations.  You hereby represent that
you have been paid all compensation owed and for all hours worked, have received
all the leave and leave benefits and protections for which you are eligible
pursuant to the Family and Medical Leave Act, the California Family Rights Act,
or otherwise, and have not suffered any on-the-job injury for which you have not
already filed a workers’ compensation claim.

 

15.                               Miscellaneous.  This Agreement, including its
exhibits, constitutes the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to its subject matter.  It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations.  This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me as soon as possible. You have twenty-one (21) calendar days to
decide whether you would like to accept this Agreement, and the Company’s offer
contained herein will automatically expire if you do not sign and return it
within that time frame.Sincerely,

 

ARYx THERAPEUTICS, INC.

 

 

By:

/s/ David Nagler

 

 

David Nagler

 

 

Vice President Corporate Affairs

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A —                              ARYx Press Release Dated June 2, 2010

 

I HAVE READ, UNDERSTAND, AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

/s/ Peter G. Milner, M.D.

 

June 2, 2010

Peter G. Milner, M.D.

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A — ARYx PRESS RELEASE

 

[g113901kgi001.jpg]

 

Contact:

ARYx Therapeutics, Inc.

David Nagler, 510-585-2200 ext. 211

Vice President Corporate Affairs

 

FOR IMMEDIATE RELEASE

 

ARYX ANNOUNCES RESIGNATION OF PETER G. MILNER, PRESIDENT RESEARCH AND
DEVELOPMENT

 

FREMONT, CA., June 2, 2010 — ARYx Therapeutics, Inc. (NASDAQ: ARYX) today
announced that Peter G. Milner, M.D., has resigned, effective June 15, 2010, as
a director and as president research and development. He will continue to
consult to the company in support of ARYx’s on-going strategic process.
Dr. Milner, along with Dr. Pascal Druzgala, co-founded ARYx in 1997 in pursuit
of novel therapies that avoid known safety concerns with previously
commercialized pharmaceuticals. Based upon ARYx’s unique drug discovery
approach, the company now has three late-stage development product candidates
and a fourth in Phase 1 clinical development.

 

“Peter Milner provided the vision that built a highly productive and dedicated
ARYx team which has invented four drug candidates possessing demonstrated
sustained efficacy while enhancing their safety profile,” said Dr. Paul Goddard,
ARYx chairman and chief executive officer. “Notwithstanding our need to
undertake our current corporate development efforts, Peter can be proud of what
has been accomplished at ARYx due to his leadership, passion and devotion to
discovering and developing medicines that demonstrate that safety does not need
to be compromised for efficacy. We are grateful to Peter for ARYx’s existence
and for the on-going consulting contributions he will continue to make,”
concluded Dr. Goddard.

 

“ARYx has reached a point in its current strategic process that I am now able to
turn my focus to the other projects I have recently begun,” explained Dr. Peter
Milner. “Pascal and I founded ARYx around the vision that proven therapies could
be made safer by applying our unique insights into the role of metabolism in
drug safety, believing efficacy does not need to be compromised for safety. I am
proud of everything we have accomplished and look to the day that patients will
benefit from our work,” concluded Dr. Milner.

 

As a result of Dr. Milner’s resignation, all officers of the company will now
report directly to the CEO, including the chief scientific officer, Pascal
Druzgala.

 

ARYx Therapeutics, Inc.

6300 Dumbarton Circle,  Fremont, CA  94555  Ph: 510-585-2200  Fax: 510-585-2202

www. aryx.com

 

9

--------------------------------------------------------------------------------


 

About ARYx Therapeutics, Inc.

 

ARYx Therapeutics is a biopharmaceutical company focused on developing a
portfolio of internally discovered products designed to eliminate known safety
issues associated with well-established, commercially successful drugs. ARYx
uses its RetroMetabolic Drug Design technology to design structurally unique
molecules that retain the efficacy of these original drugs but are metabolized
through a potentially safer pathway to avoid specific adverse side effects
associated with these compounds. ARYx currently has four products in clinical
development: an oral anticoagulant agent for patients at risk for the formation
of dangerous blood clots, tecarfarin (ATI-5923); a prokinetic agent for the
treatment of various gastrointestinal disorders, ATI-7505; an oral
anti-arrhythmic agent for the treatment of atrial fibrillation, budiodarone
(ATI-2042); and, an agent for the treatment of schizophrenia and other
psychiatric disorders, ATI-9242. Please visit ARYx’s Website at www.aryx.com for
additional information.

 

10

--------------------------------------------------------------------------------